DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 08/24/2022 amended claim 1.  Claims 1, 3, 5-10, 12, and 14-18 are pending and rejected on new grounds of rejections necessitated by the amendments of claim 1.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20080170486 A1) in view of Azami (US 5568322 A).
Regarding claim 1, Sato teaches an apparatus (Fig. 24-40; [0121], [0122], [0138]-[0140], [0159], [0162], [0164]-[0166]), comprising a wave plate (1/2λ) arranged on a laser optical path, the wave plate being arranged to allow a portion of an incident laser beam to pass through directly, and a diaphragm (flange/lip/rim portion of the 1/2λ holder; Fig. 25) arranged on an emergent optical path of the wave plate (1/2λ), wherein the wave plate (1/2λ) is arranged directly on the diaphragm, allows a portion of the incident laser beam to pass through the wave plate without changing a polarization state of the incident laser beam, and changes a polarization state of a remainder portion of the incident laser beam, and wherein the diaphragm is arranged adjacent to the wave plate in a direction of the laser optical path so that the diaphragm blocks a portion of the remainder portion of the incident laser beam and an entirety of the diaphragm is arranged within an area of the wave plate, the area of the wave plate being an entire area of the wave plate that is orthogonal to the direction of the laser optical path.
Even though Sato teaches adjusting the diameter of the wave plate ring ([0136]), Sato does not explicitly teach the wave plate (1/2λ) to allow 50% of the incident laser beam to pass through the wave plate without changing a polarization state of the incident laser beam, and changes a polarization state of a remainder 50% of the incident laser beam.
Adjusting the portion of light pass through to have 50% of incident laser beam requires only routine skills in the art.  Furthermore, having the portion of the incident laser beam to pass through directly being 50% of incident laser beam does not change the functionality or produce any unexpected results.
Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to adjust the diameter of the wave plate ring such that the portion of the incident laser beam to pass through directly is 50% of incident laser beam; because it is an issue of design choice and optimization.  Combining prior art elements according to known methods to yield predictable results is deemed obvious.  KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
Furthermore, having the wave plate arranged to allow 50% of the incident laser beam to pass through directly without changing a polarization state of the incident laser beam, and change a polarization state of a remainder of the incident laser beam is a matter of how the wave plate is being used.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was “for mixing flowing developer material” and the body of the claim recited “means for mixing ..., said mixing means being stationary and completely submerged in the developer material”.  The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims< directed to >an< apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board' s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);< In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).
Sato does not explicitly teach a radially outward exterior wall portion of the diaphragm is not positioned radially outward from a radially outward exterior wall portion of the waveplate.
Azami teaches a holding ring (12) that allows securing an optical element (L1) is its housing (Fig. 2-4).  (The combination of Sato and Azami results in the holding ring (12) becoming the diaphragm and the optical element (L1) corresponding to waveplate).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sato with Azami; because it allows a simple and effective mechanism for securing the optical element in its housing.
Regarding claim 3, Sato further teaches the wave plate (1/2λ) is a half-wave plate (1/2λ; [0121], [0122], [0138]-[0140], [0159], [0162], [0164]-[0166]). 
Regarding claim 5, Sato further teaches the wave plate (1/2λ) is an annular wave plate (1/2λ) having a central opening (Fig. 24, 25, 27, 28, 32, 33, 34). 
Regarding claim 6, Sato further teaches the wave plate (1/2λ) is an annular wave plate (1/2λ) having a central opening of a centrosymmetric shape, the annular wave plate (1/2λ) being arranged concentrically with a light through hole (NR) of the diaphragm (SLM; Fig. 24, 25, 27, 28, 32, 33, 34). 
Regarding claim 7, Sato further teaches the wave plate (1/2λ) is an annular wave plate (1/2λ) having a central circular opening, the annular wave plate (1/2λ) being arranged concentrically with a light through hole (NR) of the diaphragm (SLM; Fig. 24, 25, 27, 28, 32, 33, 34). 
Regarding claim 8, Sato further teaches the wave plate (1/2λ) is arranged adjacent to the diaphragm on an optical path direction (Fig. 25).
Regarding claims 9, 10, 12, 14-17, Sato further teaches a laser device for emitting laser (LD1, LD2).
Regarding claim 18, Sato further teaches the wave plate (1/2λ) includes a polarization changing portion and a portion that allows the incident laser beam to pass through directly, wherein the diaphragm (flange/lip/rim portion of the 1/2λ holder; Fig. 25) includes a light blocking portion configured to limit the incident laser beam and a light through hole, and wherein the light blocking portion of the diaphragm is arranged in the emergent optical path of the polarization changing portion of the wave plate (Fig. 25).

Response to Arguments
Applicant's arguments with respect to claim 1 have been fully considered and found moot in view of new ground/s of rejection/s necessitated by the amendment of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882